Order entered March 30, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00413-CR

                                  VINCENT PASCO, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F12-59001-Y

                                            ORDER
        This Court REINSTATES the appeal.

        On January 23, 2015, we ordered the trial court to make findings regarding whether the

record could be supplemented with State’s Exhibit no. 42 and Defendant’s Exhibit no. 1. We

have not received the trial court’s findings. However, on March 20, 2015, the two exhibits were

filed, and on March 23, 2015, we also received a supplemental record containing State’s Exhibit

no. 12. Therefore, in the interest of expediting the appeal, we VACATE the January 23, 2015

order to the extent it requires findings.

        We GRANT the State’s February 20, 2015 motion to extend time to file its brief, which

was tendered while the appeal was abated. We ORDER the State’s brief filed as of the date of

this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7, and to counsel for

all parties.




                                                   /s/    LANA MYERS
                                                          JUSTICE